Bloodworth, J.,
concurring specially. The headnote to this *450decision lays down the proposition that “a person can not be bribed to do something entirely outside of his official duties.” Conceding that this is a true statement of the law as generally applied, the authorities cited by counsel for plaintiff in error and those cited by counsel for defendant in error are apparently in conflict as to whether or not such acts as are charged in the particular indictment would constitute official conduct within the meaning of the laws against bribery, I will adopt the suggestion laid down by Bishop in his work on Statutory Crimes, — that when in doubt on such questions, “such doubts are to weigh only in favor of the accused,” —and agree to the reversal of the judgment.